Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a method of manufacturing a stretched display panel as set forth in claims 1-5.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a method of manufacturing a stretched display panel by cutting a ready-made display panel comprising: cutting a TFT substrate to a desired size; cutting a color filter substrate so as to have a length smaller than a length of the TFT substrate such that a pixel exposure portion, from which one or more horizontal pixel lines are exposed, is formed at the TFT substrate; forming an open-circuit line for open-circuiting a portion defined between a horizontal pixel line that is located at an end of the TFT substrate and another horizontal pixel line adjacent thereto; and forming a reinforcement seal for covering the pixel exposure portion using a reinforcement material, wherein the step of forming the reinforcement seal comprises applying the reinforcement material through an application nozzle for applying the reinforcement material, wherein “the application nozzle being disposed at an end of the color filter substrate so as to be inclined toward the end of the TFT substrate in order to spray the reinforcement material, such that foreign matter on the pixel exposure portion is pushed by the reinforcement material that is applied and is thus removed” in combination with the other required elements of the claim. 
Claims 2-5 are allowable due to their dependency.

Tannas, JR. (US 2013/0265738, at least Fig. 1-4) in view of Park et al. (US 2009/0109520, at least Fig. 5A-5D) only discloses a method of manufacturing a stretched display panel by cutting a ready-made display panel comprising: cutting a TFT substrate to a desired size; cutting a color filter substrate so as to have a length smaller than a length of the TFT substrate such that a pixel exposure portion, from which one or more horizontal pixel lines are exposed, is formed at the TFT substrate; forming an open-circuit line for open-circuiting a portion defined between a horizontal pixel line that is located at an end of the TFT substrate and another horizontal pixel line adjacent thereto; and forming a reinforcement seal for covering the pixel exposure portion using a reinforcement material, wherein the step of forming the reinforcement seal comprises applying the reinforcement material through an application nozzle for applying the reinforcement material. However they do not teach or suggest that the application nozzle 
Kim et al. (US 2012/0083180, at least Fig. 1-4), Kim et al. (US 2012/0138653, at least Fig. 5), Kato et al. (US 5828435, at least Fig. 4-5), Lee et al. (US 2010/0157412, at least Fig. 1-4) are also silent and do not teach or suggest that the application nozzle being disposed at an end of the color filter substrate so as to be inclined toward the end of the TFT substrate in order to spray the reinforcement material, such that foreign matter on the pixel exposure portion is pushed by the reinforcement material that is applied and is thus removed in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Shan Liu/
Primary Examiner, Art Unit 2871